Citation Nr: 1736486	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  17-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a bilateral leg disability.

2.  Entitlement to service connection for a left leg disability, including varicose veins.

3.  Entitlement to service connection for a right leg disability, including varicose veins.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1942 to October 1945.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2017.  A copy of the transcript has been associated with the claims file and has been reviewed accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record as it is currently constituted reflects the Veteran submitted an application for VA benefits when he was discharged from service in October 1945.  Among the disabilities for which he sought benefits was varicose veins.  For reasons not clear from the record, it does not appear that the varicose vein disability claim was adjudicated at that time.  That the Veteran moved from Indiana to Maryland shortly thereafter, and in Maryland pursued a claim for service connection for dental benefits, may account for this apparent oversight, but in any event, the claim was denied in the December 2015 rating decision that is the subject of this appeal.  

The available service treatment records include the report of the examination conducted in connection with the Veteran's service discharge.  This examination report is dated October 30, 1945, and specifically notes there were no varicose veins on physical examination of the Veteran, and fails to include varicose veins in the section of the report listing "significant diseases, wounds and injuries."  That list included a "Throat infection," "Gland trouble in throat," "Sinusitis" and Flat feet."  

Notably, however, the record includes a July 1948 VA hospital report showing the Veteran had a bilateral saphenous ligation at the sapheno-femoral junction for severe, bilateral superficial saphenous varicosities.  That report included the veteran's relevant complaints were of "several years duration."  After this time, the Veteran indicated that this problem had been addressed over the ensuing decades by means of his employer's benefits package, (this evidently included multiple surgeries) and it was only after the employer's bankruptcy that he came to VA in the early 2000's.  (VA records associated with the file include those dated in 2002, reflecting complaints concerning varicose veins.  An active problem list from 2010, includes venous insufficiency and varicose veins.)  

The Veteran and his representative have indicated that a portion of the Veteran's service treatment records are unavailable for review and are presumed destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  A visual inspection of some of the Veteran's available service treatment records appear to show burned edges, as if they had in fact been damaged by a fire of some kind.  It does not appear that there has ever been a formal finding of whether the Veteran's service treatment records or any portion thereof are unavailable due to fire.  This should be accomplished before a final determination is made.   

In addition, the Veteran should be asked to verify whether any relevant interval history records are available for any provider since service discharge.  Any such records should be sought.  

Lastly, the Veteran should be examined for VA purposes in order to ascertain whether any current varicose vein disability picture is consistent with the onset of the condition during active service, and whether any current back disability is related to the back complaints the Veteran recalls experiencing during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal since service. After the Veteran has signed the appropriate releases, those records not already on file should be sought. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Attempt to obtain and associate with the record all outstanding service treatment records for the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in a formal finding in the claims file, to include notation of the fact of any records destruction due to fire at the NPRC in 1973.

3. After any additional evidence has been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the Veteran's bilateral varicose vein disability of the lower extremities. The entire claims file should be made available to and be reviewed by the examiner. 

The examiner should identify any current bilateral varicose vein disability and noting the bilateral saphenous ligation performed in 1948, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the presentation of  the current disability is consistent with an onset during service (1942 to 1945).  

A fully articulated medical rationale for any opinion expressed should be set forth.  

4. Additionally, schedule the Veteran for an appropriate VA examination to evaluate the Veteran's back disability. The entire claims file should be made available to and be reviewed by the examiner.   

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability is related to in-service back complaints the Veteran recalls experiencing.  

A fully articulated medical rationale for any opinion expressed should be set forth.

5. After completing the above action, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


